Citation Nr: 1042304	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  08-12 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial compensable evaluation for left ear 
hearing loss.

2.  Entitlement to an initial rating higher than 10 percent for 
posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel






INTRODUCTION

The Veteran served on active duty from September 1997 to April 
1998 and from February 2003 to September 2003, including combat 
service in Iraq, and his decorations include the Combat Action 
Ribbon.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Baltimore, Maryland, Department of Veterans Affairs (VA) Regional 
Office (RO).

In June 2010, the Veteran failed to report for a hearing before a 
Decision Review Officer.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 
(2009), the United States Court of Appeals for Veterans Claims 
(Court) held that a total rating based on individual 
unemployability, due to service-connected disability (TDIU) claim 
is part of a claim for a higher rating when such claim is raised 
by the record or asserted by the Veteran.  As such, the Board has 
identified the issues on appeal as set forth on the title page.

The Veteran's PTSD and TDIU claims are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Service connection for left ear hearing loss was severed by means 
of a February 2009 rating decision, effective May 1, 2009.





CONCLUSION OF LAW

The Veteran is not eligible for an increase in benefits for left 
ear hearing loss because basic entitlement to service connection 
for the disability has been severed.  38 U.S.C.A. § 5112; 38 
C.F.R. § 3.400(o)(1) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009), requires VA to assist 
a claimant at the time that he or she files a claim for benefits.  
As part of this assistance, VA is required to notify claimants of 
what they must do to substantiate their claims.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1).

With respect to the Veteran's claim for an increased rating for 
left ear hearing loss, no duty to provide section 38 U.S.C.A. § 
5103(a) notice arises when, as a matter of law, entitlement to 
the benefit claimed cannot be established.  As indicated above, 
the Veteran's claim for an increased rating is being denied as a 
matter of law as service connection for the underlying disability 
has been severed.  Therefore, the provisions of the VCAA are not 
applicable to this claim.

Analysis

Service connection for left ear hearing loss was granted in the 
October 2005 rating decision on appeal with an initial 
noncompensable evaluation assigned effective September 13, 2003.

The grant of service connection for left ear hearing loss was 
based on the results of an August 2005 VA examination.  The 
results of that examination revealed that the Veteran did not 
have left ear hearing loss for VA compensation purposes.  See 38 
C.F.R. §3.385 (2009).  Accordingly, service connection was 
mistakenly awarded for left ear hearing loss in the October 2005 
rating decision.  In a March 2008 rating decision, the RO 
proposed to sever service connection for the left ear hearing 
loss.  The rating essentially found that there was clear and 
unmistakable error in the initial grant of service connection 
because the Veteran's left ear hearing loss did not meet the 
standard for hearing loss under 38 C.F.R. § 3.385.  

Service connection for left ear hearing loss was severed in a 
February 2009 rating decision, effective May 1, 2009.  The 
Veteran was provided notice of the severance action and of his 
appellate rights, but did not appeal the severance of service 
connection.  As no appeal of the February 2009 rating decision 
has been submitted, the severance matter is not before the Board.  

The only matter over which the Board has jurisdiction is whether 
a higher initial rating is warranted for left ear hearing loss.  
However, under 38 C.F.R. § 3.400(o)(1), a retroactive increase or 
additional benefit will not be awarded after basic entitlement 
has been terminated, such as by severance of service connection.  
The law here is clearly dispositive as it prohibits a retroactive 
increase or additional benefits once basic entitlement has been 
terminated.  On these facts, there is no legal basis for award of 
the benefit sought; hence, the law, and not the facts, is 
dispositive of this claim.  As service connection for the 
disability has been severed, the claim for an increased initial 
rating lacks legal merit.

In short, the Veteran is no longer service-connected for the 
disability for which he is seeking an increased rating.  
Accordingly, the Board finds that the Veteran lacks entitlement 
under the law for the claim for increase, and the claim must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


ORDER

An initial compensable rating for left ear hearing loss is 
denied.


REMAND

The Veteran contends that an initial rating in excess of 10 
percent is warranted for his service-connected PTSD.  In 
September 2008, the Veteran submitted that he could no longer 
control himself and his combat experiences were dominating his 
life.  He is no longer able to stay in school and maintain 
employment.  He also experiences, anxiety, depression, panic 
attacks, nightmares, and uncontrolled outbursts.  The Veteran is 
entitled to a new VA examination when there is evidence that the 
condition has worsened since the last examination.  Snuffer v. 
Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).  The 
Veteran's most recent VA psychiatric examination was conducted in 
January 2007, and the evidence indicates that his disability has 
worsened in severity.  See Proscelle v. Derwinski, 2 Vet. App. 
629 (1992) (the Veteran is competent to provide an opinion that 
his disability has worsened).  Therefore, upon remand, the 
Veteran should be provided a VA examination to determine the 
current severity of his PTSD, including the impact of the 
condition on his employment.

Further evidentiary development is also required to obtain 
records of treatment reported by the Veteran and not currently 
associated with the claims folder.  During the January 2007 VA 
examination, the Veteran reported that he had previously received 
treatment at the VA Clinic in Glen Burnie, Maryland, and that he 
was planning on contacting VA in order to resume therapy.  The 
procurement of potentially pertinent VA medical records 
referenced by the Veteran is required.  These records are also 
not associated with the claims folder and should be obtained upon 
remand.  Where VA has constructive and actual knowledge of the 
availability of pertinent reports in the possession of the VA, an 
attempt to obtain those reports must be made.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Finally, the Court has recently held that a request for a TDIU, 
whether expressly raised by a veteran or reasonably raised by the 
record, is not a separate claim for benefits, but is rather part 
of the adjudication of a claim for increased compensation.  Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to 
TDIU is raised during the appeal of a rating for a disability, it 
is part of the claim for benefits for the underlying disability.  
Id. at 454.

The Veteran has alleged that he is unemployable due to service-
connected PTSD.  While the Court has determined that a claim for 
TDIU is part of the Veteran's claim for an increased rating 
currently on appeal, the RO has not explicitly adjudicated the 
entitlement to TDIU.  The Veteran would therefore be prejudiced 
if the Board were to decide this claim without prior adjudication 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been addressed 
by the agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are not 
currently associated with the Veteran's 
claims file should be requested.  All 
records obtained pursuant to this request 
must be included in the Veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

2.  The RO should schedule the Veteran for 
a VA psychiatric examination to ascertain 
the current severity of his psychiatric 
disability.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated tests should be 
performed.  The examiner should report all 
pertinent findings and estimate the 
Veteran's Global Assessment of Functional 
(GAF) Scale score.  The examiner must also 
comment on the impact of his psychiatric 
disability on his ability to obtain and 
retain employment.  Then, the examiner 
should opine as to whether, without regard 
to the Veteran's age or the impact of any 
nonservice-connected disabilities, it is at 
least as likely as not that his service-
connected disabilities, and in particular, 
his PTSD, either alone or in the aggregate, 
render him unable to secure or follow a 
substantially gainful occupation.  The 
examiner should set forth a complete 
rationale for all findings and conclusions 
in a legible report.

3.  Then the RO should readjudicate the 
Veteran's claim for a higher rating for his 
PTSD, to include consideration of his TDIU 
claim.  If such action does not grant the 
benefits claimed, the RO should provide the 
Veteran a supplemental statement of the 
case and an appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned to 
this Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


